DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I in the reply filed on November 24, 2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 24, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ary Van der Lely (GB2100565. Lely hereafter).
With respect to claim 1, Lely discloses a broadcast spreader (Figs. 1-15) comprising: 
a frame (1); 
a hopper (19) connected to the frame and configured to (capable of) hold particulate material to be spread about a surface; 

a first impeller shaft (26) rotatably coupled to the axle via a first gear train (inside 22); 
a first impeller (28) fixedly coupled to the first impeller shaft and configured to (capable of) rotate with the first impeller shaft; 
a second impeller shaft (27) rotatably coupled to the axle via a second gear train (inside 23); and 
a second impeller (29) fixedly coupled to the second impeller shaft and configured to (capable of) rotate with the second impeller shaft, 
wherein, when viewing the broadcast spreader from where a user (if a user) pushes the spreader in a forward (V) direction during operation, the first impeller is on a right side of the second impeller and, when viewed from above (turn Fig. 2 upside down), the first impeller is configured to rotate in a clockwise direction as the broadcast spreader moves in the forward (V) direction and the second impeller is configured to rotate in a counterclockwise direction as the broadcast spreader moves in the forward direction.
With respect to claim 2, Lely discloses the broadcast spreader further comprising: 
a first gearbox (22 or 102) proximate the first impeller shaft and including: 
a first axle gear (gear on the left of driving shaft 104. Fig. 7) fixedly coupled to the axle; and 

a second gearbox (23 or 103) proximate the second impeller shaft and including:
a second axle gear (gear on the right of driving shaft 104. Fig. 7) fixedly coupled to the axle; and 
a second pinion gear (gear under shaft 101. Fig. 7) fixedly coupled to the second impeller shaft and meshed to the second axle gear, 
wherein the first pinion gear is located on a first side of the first axle gear and the second pinion gear is located on a second side of the second axle gear, and 
wherein the first side is opposite of the second side thereby causing the first impeller to rotate in the clockwise direction and the second impeller to rotate in the counterclockwise direction as the plurality of wheels roll along the surface (Fig. 7).
With respect to claim 3, Lely discloses the broadcast spreader further comprising: 
a first plurality of openings (41) and a second plurality of openings (42), 
wherein the broadcast spreader is configured to have a full coverage area when both the first plurality of openings and the second plurality of openings are open, 
wherein the first impeller is configured to spread particulate material on a first (right) half of the full coverage area when the first plurality of openings are open, and 
wherein the second impeller is configured to spread particulate material on a second (left) half of the full coverage area when the second plurality of openings are open (Figs. 3 and 4).

a first shut-off adjustment plate (43) abutting the first plurality of openings; and 
a second shut-off adjustment plate (44) abutting the second plurality of openings.
With respect to claim 5, Lely discloses the broadcast spreader further comprising: 
a first shut-off control (61 and 59) configured to selectively open and close a first plurality of openings (41) provided in the hopper above the first impeller; 
a second shut-off control (61 and 60) configured to selectively open and close a second plurality of openings (42) provided in the hopper above the second impeller; 
a first control rod assembly (51 and 53) connecting the first shut-off control to the first shut-off adjustment plate; and 
a second control rod assembly (52 and 54) connecting the second shut-off control to the second shut-off adjustment plate, 
wherein the first shut-off control and the second shut-off control are movable from a fully open position (when 41 and 42 are fully opened) to a fully closed position (when 41 and 42 are blocked), 
wherein, when the first shut-off control is rotated from the fully open position to the fully closed position, the first control rod assembly causes the first shut-off adjustment plate to rotate and thus open and close the first plurality of openings, and 
wherein, when the second shut-off control is rotated from the fully open position to the fully closed position, the second control rod assembly causes the second shut-off .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lely in view of Magnusson (WO2005/107431).

a first shut-off control (61 and 59) configured to selectively open and close a first plurality of openings (41) provided in the hopper above the first impeller; and 
a second shut-off control (61 and 60) configured to selectively open and close a second plurality of openings (42) provided in the hopper above the second impeller, 
wherein the first shut-off control and the second shut-off control are configured to selectively open (when 41 and 42 are fully opened) and close (when 41 and 42 are blocked) the first plurality of openings and the second plurality of openings.
Lely fails to disclose the first shut-off control and the second shut-off control are configured to selectively open and close the first plurality of openings and the second plurality of openings, respectively, independent of each other.
However, Magnusson teaches a broadcast spreader (Figs. 1-5) comprising: a frame (frame in Fig. 3); a hopper (2) connected to the frame and configured to (capable of) hold particulate material to be spread about a surface; a plurality of wheels (5 and 6) rotatably connected to the frame via an axle (7) and configured to (capable of) roll along the surface; a first impeller shaft (above 8) rotatably coupled to the axle via a first gear train (inside 8); a first impeller (3) fixedly coupled to the first impeller shaft and configured to (capable of) rotate with the first impeller shaft; a second impeller shaft (above 9) rotatably coupled to the axle via a second gear train (inside 9); and a second impeller (4) fixedly coupled to the second impeller shaft and configured to (capable of) rotate with the second impeller shaft, wherein, when viewing the broadcast spreader from where a user pushes the spreader in a forward (22) direction during operation, the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the first shut-off control and the second shut-off control operating independent of each other, as taught by Magnusson, to Lely’s controls, in order to provide precise spreading (page 7, lines 20-33).
With respect to claim 7, Lely’s broadcast spreader modified by Magnusson’s independent controls, Lely and Magnusson further teaches wherein the first shut-off control and the second shut-off control are configured to (capable of) be selectively moved to a plurality of intermediate positions (when 41 and 42 are partially closed in Lely. Fig. 12. And when 25a, 26a, 27a, 25b, 26b and 27b are partially blocked. Fig. 4 of Magnusson) between a fully open position and a fully closed position, and wherein, when the first shut-off control and the second shut-off control are in one of the plurality of intermediate positions, the first plurality of openings and the second plurality of openings, respectively, are partially obstructed.

a push handle (handle at 61 in Lely And handle 11 of Magnusson) connected to the frame and configured to (capable of) be pushed by a user during operation of the spreader, 
wherein the first shut-off control and the second shut-off control are mounted to the push handle proximate each other such that, when both the first shut-off control and the second shut-off control are either in the fully open position or the fully closed position, the first shut-off control and the second shut-off control abut each other and are configured to be moved together (Fig. 1 of Lely And Fig, 3 of Magnusson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a broadcast spreader: Skibb et al., West, Kise and Simpson.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/
Primary Examiner, Art Unit 3752      
December 2, 2021